The Disciplinary Review Board having filed with the Court its decision in DRB
*38918-119, recommending on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that Jack Barry Phillips, formerly of Haddonfield, who was admitted to the bar of this State in 2001, be disbarred for violating RPC 1.15(a) (knowing misappropriation of funds), RPC 1.15(c) (failure to maintain disputed funds separate and intact), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) ;
And Jack Barry Phillips having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Jack Barry Phillips be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that Jack Barry Phillips be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Jack Barry Phillips pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution **415to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that Jack Barry Phillips comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.